Filed 6/9/16 In re Santana CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re JESUS SANTANA

          On Habeas Corpus.                                              E064063

                                                                         (Super.Ct.No. RIC1507532)

                                                                         OPINION




         ORIGINAL PROCEEDINGS; petition for writ of habeas corpus. David A. Gunn,

Judge. Petition granted.

         Jesus Santa, in pro. per.; and Steve M. Defilippis, under appointment by the Court

of Appeal, for Petitioner.

         Kamala D. Harris, Attorney General, Gregory J. Marcot, Deputy Attorney

General, for Respondent.




                                                             1
       On July 24, 2015, petitioner filed a petition for writ of habeas corpus alleging,

among other things: that he cannot communicate in English but can do so in Spanish;

that he appeared for a hearing before the Board of Parole Hearings (BPH); that no

interpreter was present; that the attorney appointed to represent petitioner at the BPH

proceeding did not speak Spanish and was frustrated with petitioner’s inability to

communicate in English; and that this attorney pressured petitioner to sign a form that he

did not understand but which waived his right to attend the BPH hearing. We requested a

response, which respondent provided. We then issued an order to show cause and

elicited a return and traverse. On May 2, 2016, the parties filed a “joint stipulation for the

issuance of an order granting petition for writ of habeas corpus,” which we deem a

waiver of the right to attend the hearing we set when we issued the order to show cause.

(See People v. Romero (1994) 8 Cal. 4th 728, 739-740 & fn. 7.) The petition is therefore

granted in accordance with the terms of the parties’ stipulation.

                                      DISPOSITION

       The petition for writ of habeas corpus is granted. The BPH decision dated April 9,

2015, is vacated, as is the order deferring petitioner’s next hearing for five years. BPH is

to schedule a new parole consideration hearing within 120 days of the date of filing of

this opinion. BPH shall provide a Spanish-speaking interpreter at this hearing, including

any prehearing meetings between petitioner and his appointed counsel. In addition, BPH

will provide any attorney appointed to represent petitioner at this proceeding, at the time

of the appointment, with the following statement: “The inmate has requested that all


                                              2
communications with counsel be made through a Spanish-speaking interpreter, who will

be provided at the expense of the Board.”

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                           RAMIREZ
                                                                                 P. J.

We concur:


McKINSTER
                         J.


CODRINGTON
                         J.




                                            3